El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde determinar si tiene efecto retroactivo la norma constitucional que establecimos en R.D.T Const. Corp. v. Contralor I, 141 D.P.R. 424 (1996). En dicho caso resolvimos que cuando una entidad gubernamental emite *767un subpoena duces tecum contra un banco o institución fi-nanciera, para que entregue documentos relacionados con las transacciones o cuentas bancarias de una persona ob-jeto de una investigación, la persona afectada debe ser no-tificada de tal requerimiento. Por entender que dicha norma efectivamente tiene carácter retroactivo, confirmamos.
H-í
En agosto de 1995, el Departamento de Hacienda de Puerto Rico comenzó una investigación referente a la res-ponsabilidad contributiva del recurrido, Eugenio González Cardona.
Como parte de la investigación, el 16 de marzo de 1996, el Secretario del Departamento de Hacienda expidió un subpoena duces tecum con el propósito de obtener ciertos documentos e información relacionada con las cuentas bancarias que tenía González Cardona en la Cooperativa de Ahorro y Crédito Hermanos Unidos (en adelante, Cooperativa). González Cardona no fue notificado de la ex-pedición del subpoena duces tecum dirigido a la Cooperativa.
En 1997, y como consecuencia de la investigación del Departamento de Hacienda, González Cardona fue acu-sado criminalmente de cometer tres (3) violaciones a la Ley de Contribuciones sobre Ingresos. Específicamente, se le acusó de incumplir, de manera voluntaria e intencional, con la obligación legal de rendir, en el término prescrito por la ley, las planillas correspondientes a los años 1991, 1992 y 1993.
Así las cosas, y luego de varios incidentes procesales, el Tribunal de Primera Instancia, a solicitud de González Cardona, suprimió la evidencia obtenida por el Departa-mento de Hacienda relacionada con las cuentas bancarias que tenía González Cardona en la Cooperativa. El tribunal *768resolvió que la referida evidencia fue obtenida ilegalmente, en violación de la Sec. 10 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. Esto en vista de que, a tenor de lo resuelto en R.D.T. Const. Corp. v. Contralor I, supra, el Departamento de Hacienda tenía que haberle notificado a González Cardona de su intención de requerir los referi-dos documentos.
Inconforme, el Estado, representado por el Procurador General, acudió ante el Tribunal de Circuito de Apelacio-nes, el cual confirmó —aunque por distintos fundamen-tos— la determinación del tribunal a quo. De dicha deter-minación recurre el Procurador General ante nos. Con el beneficio de los escritos sometidos por las partes, estamos en posición de resolver.
HH t — I
Para atender adecuadamente la controversia en el caso de autos, resulta pertinente exponer un breve recuento acerca de las normas relativas a la facultad de investiga-ción del Departamento de Hacienda. Veamos.
La Sec. 6121(a) del Código de Rentas Internas de Puerto Rico de 1994 (13 L.P.R.A. sec. 8121(a)), establece el alcance y los límites de la facultad investigativa del Departamento de Hacienda:
(a) ... Con el fin de determinar la corrección de cualquier planilla o declaración, o con el fin de preparar una planilla cuando ninguna se hubiere rendido, el Secretario podrá, por conducto de cualquier funcionario o empleado del Departa-mento de Hacienda, examinar cualesquiera libros, papeles, constancias o memorandos pertinentes a las materias que de-ben incluirse en la planilla o declaración, y podrá requerir la comparecencia de la persona que rinde la planilla o declaración o la de cualquier oficial o empleado de dicha persona, o la com-parecencia de cualquier otra persona que tenga conocimiento tocante al asunto de que se trate, y tomarles declaración con respecto a las materias que por ley deban incluirse en dicha *769planilla o declaración, con facultad para tomar juramentos a dicha persona o personas.
Al interpretar la derogada Sec. 413(a) de la Ley de Con-tribución sobre Ingresos de 1954 (13 L.P.R.A. sec. 3413(a) (ed. de 1976)), equivalente a la disposición antes citada, resolvimos en Srio. de Hacienda v. Tribl. Superior, 81 D.P.R. 666 (1960), y reiteramos posteriormente en Pueblo v. Domínguez Fraguada, 105 D.P.R. 537 (1977), que la fa-cultad del Secretario de Hacienda de examinar los libros o documentos relacionados con materias objeto de investiga-ción, se extendía a otras personas, además del contribu-yente, que tuvieran expedientes o información pertinente a la determinación de responsabilidad contributiva de la persona objeto de investigación. Así, por ejemplo, señalamos que esto incluía los bancos con los que el contribuyente había realizado negocios bancarios.
Indicamos, además, que los contribuyentes carecían de interés en los libros y en los expedientes que mantenía el banco, ya que eran propiedad de éste. Por tal razón, concluimos que a los contribuyentes, en ese contexto, no les cobijaba la protección constitucional contra registros, incautaciones y allanamientos irrazonables, reconocida tanto en la Sec. 10 del Art. II de nuestra Constitución, supra, como en la Cuarta Enmienda de la Constitución de Estados Unidos.
Varias décadas más tarde, las normas expuestas anteriormente fueron alteradas por este Tribunal en R.D.T. Const. Corp. v. Contralor I, supra. En dicho caso reconocimos, por primera vez, que un ciudadano tiene una expectativa de intimidad sobre los documentos que entrega a una institución financiera, ya que en el Puerto Rico moderno es prácticamente una necesidad el recurrir a las instituciones bancarias para participar adecuadamente en la vida económica. Las entidades financieras requieren y reciben documentos que, además de informar sobre la sitúa-*770cxón económica de sus clientes, revelan patrones y estilos de vida. Los clientes de dichas instituciones someten dicha información con un propósito limitado y esperan que, de ordinario, ésta sea examinada solamente por oficiales de la institución. Por esta razón, cuando una entidad guberna-mental emite un subpoena duces tecum contra un banco o institución financiera para que entreguen información y documentos en su posesión relacionados con una investiga-ción, la persona afectada debe ser notificada expedita-mente de tal requerimiento.
hH hH hH
Al momento de ocurrir los hechos que nos ocupan, es decir, a principios de 1996, cuando el Departamento de Hacienda expidió el subpoena duces tecum, la norma prevale-ciente no exigía que se notificase al ciudadano objeto de una investigación que se estaban requiriendo de determi-nada institución financiera ciertos documentos relaciona-dos con sus cuentas bancarias. No obstante, al momento de adjudicación del caso de marras, ya habíamos resuelto en R.D.T. Const. Corp. v. Contralor I, supra, que en aquellas circunstancias la persona objeto de una investigación tiene derecho a la referida notificación.
De manera que, la controversia aquí se circunscribe a determinar si en el caso de autos es de aplicación la doc-trina que reconoce, en ciertos casos, efecto retroactivo a una nueva norma de carácter penal adoptada jurisprudencialmente. Veamos.
IV
Es doctrina reconocida que una norma jurisprudencial de carácter penal debe tener efecto retroactivo en aquellas situaciones en que la nueva norma pautada determina que la conducta está inmune a castigo, expande el *771alcance de una defensa disponible al acusado o restringe la pena por determinado delito. E.L.Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, Sec. 19.4.
Nuestra posición sobre la retroactividad o la irretroactividad de la norma jurisprudencial de carácter penal, ha estado íntimamente ligada a las normas adoptadas por el Tribunal Supremo de Estados Unidos. Así, en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), adoptamos la norma esbozada en Linkletter v. Walker, 381 U.S. 618 (1965). Dicho caso estableció los requisitos para determinar si debía darse aplicación retroactiva a la decisión de un tribunal que enunciaba una nueva norma de carácter penal.(1) Linkletter, supra, resolvió que la norma de exclusión de evidencia enunciada en Mapp v. Ohio, 367 U.S. 643 (1961), no aplicaría a casos ya finales. Posteriormente, en Johnson v. New Jersey, 384 U.S. 719 (1966), se utilizó el mismo anáfisis de Linkletter, supra, para concluir que no se aplicaría, ni siquiera a casos pendientes de revisión directa, la norma pautada en Escobedo v. Illinois, 378 U.S. 478 (1964), y Miranda v. Arizona, 384 U.S. 436 (1966).
Sin embargo, la norma de Linkletter v. Walker, supra, fue reexaminada en United States v. Johnson, 457 U.S. 537, (1982), en el cual se estableció una distinción entre aquellas convicciones que habían advenido finales y aque-llas que estaban pendientes de revisión directa. Determinó el tribunal que, en aquellos casos al amparo de la Cuarta Enmienda de la Constitución de Estados Unidos, la nueva norma jurisprudencial sería aplicada retroactivamente a todos aquellos casos que no hubiesen advenido finales. La norma pautada en United States v. Johnson, supra, fue extendida a revisiones directas al amparo de otras cláusu-*772las constitucionales. Shea v. Louisiana, 470 U.S. 51 (1985) (Quinta Enmienda); Griffith v. Kentucky, 479 U.S. 314 (1987)(prohibición de recusaciones perentorias al Jurado por motivos raciales).
En Griffith v. Kentucky, supra, el Tribunal Supremo de Estados Unidos hizo extensiva la aplicación retroactiva de todas las normas constitucionales de carácter penal a todos aquellos casos que al momento de su adopción no hubieran advenido finales. Así dictaminó:
In Justice Harlan’s view, and now in ours, failure to apply a newly declared constitutional rule to criminal cases pending on direct review violates basic norms of constitutional adjudication.
We therefo re hold that a new rule for the conduct of criminal prosecutions is to be applied retroactively to all cases, state or federal, pending on direct review or not yet final, with no exceptions for cases in which the new rule constitutes a “clear break” with the past. (Énfasis suplido.) Griffith v. Kentucky, supra, págs. 322-328.
En conclusión, según los parámetros constitucionales esbozados por el Tribunal Supremo de Estados Unidos, una nueva norma jurisprudencial de aplicación a los pro-cesos penales, tiene efecto retroactivo y es de aplicación a todos aquellos casos que al momento de la adopción de la nueva norma no hayan advenido finales y firmes. (2) Dichos parámetros son de aplicación a los casos estatales. Griffith v. Kentucky, supra.
Por otro lado, y como consecuencia de la aceptación que hoy hacemos de la normativa pautada en United States v. Johnson, supra, y en Griffith v. Kentucky, supra, queda modificada nuestra decisión de Rivera Escuté v. Jefe Penitenciaría, supra, en lo relativo a la adopción que hicimos en *773ese caso de los criterios sobre retroactividad, esbozados en Linkletter v. Walker, supra.
Con este trasfondo doctrinal en mente es que debemos considerar los hechos en el presente caso.
V
En el presente caso, el Departamento de Hacienda expi-dió el subpoena duces tecum en marzo de 1996. En ese momento no habíamos resuelto R.D.T Const. Corp. v. Contralor I, supra. Dicho caso fue resuelto en agosto de 1996.
Sin embargo, González Cardona fue acusado en 1997, es decir, cuando ya habíamos resuelto R.D.T. Const. Corp. v. Contralor I, supra. A partir de nuestros pronunciamientos en dicho caso se le exige a la entidad gubernamental investigadora que notifique a la persona objeto de la investigación, del requerimiento de documentos hecho a la institución financiera. La falta de notificación es una defensa, de rango constitucional, que le permite al acusado solicitar, en el proceso penal en su contra, la supresión de la evidencia obtenida de la institución financiera sin su consentimiento o sin orden judicial.
A tenor de los principios anteriormente expuestos, resol-vemos que la nueva norma constitucional establecida juris-prudencialmente en R.D.T. Const. Corp. v. Contralor I, supra, tiene efecto retroactivo y es de aplicación a todos aquellos casos que al momento de la adopción de la nueva norma, no hayan advenido finales y firmes. De manera que, dado a que al momento de adjudicación, la norma vi-gente en nuestra jurisdicción es la pautada, estimamos que debe ser de aplicación al caso de autos.
Cabe señalar que la controversia ante nos en R.D.T. Const. Corp. v. Contralor I, supra, era de naturaleza civil (la legalidad de un subpoena duces tecum emitido por la Oficina de la Contralora contra un Banco para obtener co-pia de las cuentas bancarias de una corporación privada y *774su accionista principal). Sin embargo, en aquella ocasión, reconocimos la posibilidad de que los hallazgos de los infor-mes preparados por la Oficina del Contralor pudieran ser usados para iniciar acciones criminales. Animados por esta posibilidad, dictaminamos que era imperioso que en el fu-turo los métodos investigativos utilizados por la Oficina del Contralor cumpliesen estrictamente todas las salvaguar-das que, a la luz de normas constitucionales, surgieran de la Opinión.
En el presente caso, son los hallazgos de una investiga-ción llevada a cabo por el Departamento de Hacienda, en la cual se utilizaron documentos sometidos por el señor Gon-zález Cardona a la Cooperativa, sin que mediara notifica-ción al investigado, los que han culminado en un proceso penal contra el acusado. No vemos razón para un trato diferente entre las investigaciones llevadas a cabo por la Oficina del Contralor y aquellas llevadas a cabo por el De-partamento de Hacienda.
Esta es la norma vigente en nuestra jurisdicción al mo-mento de esta revisión. Por tratarse de una norma que provee una defensa de rango constitucional a un acusado, cuyo caso, al momento de adoptarse dicha norma no había advenido final y firme, procede su aplicación.
Por los fundamentos expuestos, procede confirmar la sentencia dictada por el Tribunal de Circuito de Apelaciones. Se dictará la sentencia correspondiente.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.
*775— O —

(1) Los criterios considerados, al amparo de Linkletter v. Walker, 381 U.S. 618 (1965), eran: el propósito que persigue la norma recién establecida, el grado de con-fianza generado por la antigua, y el impacto que tendría en la administración de la justicia la aplicación retroactiva de la nueva norma.


(2) La norma difiere en aquellos casos en que el fallo del tribunal ha advenido final y firme y se trata de revisar colateralmente. Véase Teague v. Lane, 489 U.S. 288 (1989), y su progenie.